Citation Nr: 0127162	
Decision Date: 12/10/01    Archive Date: 12/19/01

DOCKET NO.  95-18 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

Whether new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a right 
shoulder disability.

Entitlement to service connection for a left shoulder 
disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Hilary L. Goodman


INTRODUCTION

The veteran had active service from August 1968 to October 
1968.

This appeal arises from a November 1994 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO), 
Detroit, Michigan, which denied the veteran's claim for 
service connection for a left shoulder disability as well as 
his request to reopen his claim for service connection for a 
right shoulder disability.

The Board of Veterans' Appeals (Board) remanded the veteran's 
case in April 1997 to the RO for further development.  The 
case was returned to the Board in August 2001.

This final decision will be limited to the issue of whether 
new and material evidence has been submitted to reopen the 
veteran's claim for service connection for a right shoulder 
disability.  All other matters are addressed in the remand 
portion of this decision.


FINDINGS OF FACT

1.  An RO decision in May 1969 denied entitlement to service 
connection for a right shoulder disability; the veteran 
initiated an appeal from that decision but the appeal was not 
perfected.

2.  The veteran has submitted evidence since the May 1969 
decision which was not previously of record, is not 
cumulative, and is both relevant and so significant that it 
must be considered in order to fairly decide the merits of 
the claim for service connection for a right shoulder 
disability.
CONCLUSION OF LAW

The evidence received since the rating decision dated in May 
1969 is new and material; the veteran's claim for service 
connection for a right shoulder disability is reopened.  
38 U.S.C.A. §§ 5108, 7104 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.156 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) (codified as 
amended at 38 U.S.C.A. § 5107(a) (West Supp. 2001)).  VA has 
also revised the provisions of 38 C.F.R. § 3.159 effective 
November 9, 2000, in view of the new statutory changes.  See 
66 Fed. Reg. 45620-45632 (August 29, 2001).

The Board observes that the VCAA appears to have left intact 
the requirement that a veteran must first present new and 
material evidence in order to reopen a previously and finally 
denied claim under 38 U.S.C.A. § 5108 before the Board may 
determine whether the duty to assist is fulfilled and 
proceeding to evaluate the merits of that claim.  See Barnett 
v. Brown, 83 F.3d. 1380 (Fed. Cir. 1996).  It was 
specifically stated in the VCAA that nothing in the Act shall 
be construed to require the Secretary to reopen a claim that 
has been disallowed except when new and material evidence is 
presented or secured, as described in 38 U.S.C.A. § 5108.  
See VCAA (codified as amended at 38 U.S.C.A. § 5103A(f) (West 
Supp. 2001)).  It is noted that regulations adopted by VA 
implementing the VCAA include changes to the standard for 
determining new and material evidence under 38 C.F.R. 
§ 3.156(a), and provides for limited assistance to claimants 
seeking to reopen previously denied claims.  VA's authority 
to provide such additional assistance is provided by 38 
U.S.C.A. § 5103A(g) (West Supp. 2001) which states that 
nothing in section 5103A precludes VA from providing such 
other assistance as the Secretary considers appropriate.  
However, these changes are applicable only to claims to 
reopen filed on or after August 29, 2001.  See 66 Fed. Reg. 
45620, 45628-45629.  Here, the veteran's claim was filed 
prior to August 29, 2001, and, as such, these changes are not 
applicable in the instant case.

The Board acknowledges that VBA Fast Letter No.01-13 
(February 5, 2001), indicated that, in light of the VCAA, VA 
had a duty to obtain evidence from any new source identified 
by the claimant.  In any event, since the veteran's claim is 
reopened, VA's duty to assist is clearly triggered under the 
cited legal authority, and such is addressed in the remand 
below. 

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156(a).  The United States Court of Appeals for 
Veterans Claims has held that, when "new and material 
evidence" is presented or secured with respect to a 
previously and finally disallowed claim, VA must reopen the 
claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991). 

The provisions of 38 C.F.R. § 3.156(a), provide that "new 
and material evidence" is evidence not previously submitted 
which bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant, 
and which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  Furthermore, 
the Court of Appeals for the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge v. West, 115 F.3d 1356, 1363 
(Fed. Cir. 1998).
The veteran's claim for service connection for a right 
shoulder disability was denied by an unappealed May 1969 RO 
decision.  The evidence which was of record at the time of 
the decision included the veteran's service medical records, 
a report from a private physician, and reports of a VA 
medical examination and VA hospitalization.

The service medical records show that the veteran complained 
of right shoulder pain and that a diagnosis of 
costoclavicular syndrome was made.  A Medical Board Report 
reflects that following an examination a diagnosis of 
congenital deformity, first rib and right clavicle, was made.  
The report from the private physician, dated in February 
1969, reflects that the veteran was discharged from the 
service because of a right scalenus anticus syndrome or a 
right thoracic outlet syndrome, probably secondary to racing 
required during boot camp and that this was confirmed in a 
private hospital study.  A VA examination in March 1969 
resulted in a diagnosis of right thoracic outlet syndrome.

The documents which have been made part of the record since 
the May 1969 RO decision denying the claim for service 
connection for a right shoulder disability include VA 
treatment records, private medical reports and records, 
testimony from the veteran at a January 1996 hearing on 
appeal and a VA examination report.

In attempting to reopen his claim, the veteran avers that he 
did not have a right shoulder problem when he entered the 
service and injured the right shoulder in basic training when 
he was accidentally stomped on by several other Marines.  He 
has indicated that he was a varsity wrestler for several 
years before entering the service and had no shoulder 
problem.  

A veteran is entitled to compensation for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. § 1110.  "A determination 
of service connection requires a finding of the existence of 
a current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).

The medical evidence submitted in support of the veteran's 
application to reopen his claim includes a November 2001 
report from a private physician.  This medical evidence 
indicates that the veteran's claims file and medical records 
were reviewed.  The physician related that there was no 
medical data to suggest a pre-service existence of the 
veteran's condition, that it was more likely then not that 
the veteran suffered from both vascular thoracic outlet 
syndrome and reflex sympathetic dystrophy and that the 
medical history and lay statements suggested that it was as 
likely as not that the precipitating event occurred during 
service.

The prior 1969 RO decision denied the veteran's claim on the 
basis that there the veteran's right shoulder disability was 
a constitutional or developmental abnormality.  The medical 
evidence submitted subsequent to that decision shows that the 
veteran currently has a right shoulder disability, which was 
causally linked to in-service trauma.  While there is earlier 
dated medical evidence that does not suggest such a causal 
relationship, the Board finds that the recently dated medical 
evidence was not previously of record, is not cumulative, and 
is both relevant and so significant that it must be 
considered in order to fairly decide the merits of the claim 
for service connection for a right shoulder disability.  
Hodge, supra; 38 C.F.R. § 3.156.  Accordingly, the Board 
finds that new and material evidence has been submitted to 
reopen the veteran's claim for service connection for a right 
shoulder disability, and the May 1969 RO decision denying 
service connection is not final.  38 U.S.C.A. §§ 5108, 7104; 
38 C.F.R. § 3.156.


ORDER

New and material evidence has been submitted to reopen the 
veteran's claim for entitlement to service connection for a 
right shoulder disability; to this extent only, the appeal is 
granted.


REMAND

As noted above, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified 
as amended at 38 U.S.C.A. §§ 5100 et seq. (West Supp. 2001)) 
has redefined the obligations of VA with respect to the duty 
to assist and included an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, § 7(a), 114 Stat. 
at 2099-2100.  VA has also revised the provisions of 38 
C.F.R. § 3.159 effective November 9, 2000, in view of the new 
statutory changes.  See 66 Fed. Reg. 45620-45632 (August 29, 
2001).  The Board finds that there is a further duty to 
assist the veteran with the development of his claims for 
service connection for right and left shoulder disabilities.

Pursuant to the Board's remand, the veteran was afforded a VA 
vascular examination in August 1999.  While the examiner 
concluded at that time that the veteran's right shoulder pain 
appeared to be neurologic, not vascular, in origin, an 
earlier diagnosis of thoracic outlet syndrome was ruled out 
and no specific left or right shoulder disability was 
diagnosed.  In the case of Sanchez-Benitez v. West, 13 Vet. 
App. 282, 285 (1999), the Court of Appeals for Veterans 
Claims held that pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted.  However, in reviewing the report 
of the 1999 examination, as well as other clinical evidence 
on file, it would appear that the veteran has functional 
limitation of the right shoulder, albeit without a current 
diagnosis, and such has been causally linked to service.  

As to the veteran's claimed left shoulder disability, the 
Board notes that there is no indication in the 1999 VA 
examination report that the left shoulder was examined. 

In view of the foregoing, it is the Board's judgment that the 
veteran should be afforded another VA examination that 
includes a review of all of the relevant medical evidence of 
record and an opinion addressing whether the veteran has a 
diagnosed or identifiable underlying malady or condition of 
the right or left shoulder and, if so, whether such is the 
result of an injury sustained while on active duty.  VCAA, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2097- 98 (2000); 
38 U.S.C.A. § 5103A. 

The Board also notes that, in light of the change in the law, 
the RO must review the claims file and ensure that all 
notification and development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & Supp. 2001) and 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159) are fully complied with and satisfied. 

Accordingly, this case will be REMANDED to the RO for the 
following action:

1.  The veteran should be requested to 
provide the names, addresses and 
approximate dates of treatment for any VA 
and non-VA health care providers who have 
treated him for any left or right 
shoulder problems since service.  After 
securing any necessary authorization, the 
RO should secure copies of all pertinent 
treatment reports identified by the 
veteran which are not currently of 
record.  All records obtained should be 
associated with the claims file.

2.  The RO must review the claims file 
and ensure that all notification and 
development action required by 38 
U.S.C.A. §§ 5102, 5103, and 5103A (West 
1991 & Supp. 2001) and 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159) are fully complied 
with and satisfied.

3.  Upon completion of the above, the RO 
should schedule the veteran for a VA 
neurologic examination.  The examiner is 
requested to conduct a comprehensive 
review of the veteran's claims file, 
including the service medical records, 
private medical reports, reports of VA 
examinations of the veteran (to include 
the August 1999 examination report), and 
VA treatment records.  Following this 
review, and an examination of the 
veteran, to include any necessary tests, 
the examiner is requested to offer an 
opinion with supporting analysis, as to 
whether it is at least as likely as not 
that the veteran has a current right or 
left shoulder disability (the examiner 
should specifically state whether a 
diagnosed or identifiable underlying 
right or left shoulder malady or 
condition is present versus pain without 
a diagnosis)  and, if so, whether it is 
at least as likely as not that such began 
during or as the result of injury in 
service.  A complete rationale for all 
opinions expressed should be provided.  
Any additional clinical evaluations 
deemed necessary to address the questions 
of diagnosis and causal relationship 
(i.e., orthopedic examination) should 
also be accomplished.

The claims file must be made available to 
the examiner before the examination, for 
proper review of the medical history.  
The examination report should reflect 
whether such a review of the claims file 
was made.

Prior to the examination, the RO must 
inform the veteran, in writing, of all 
consequences of his failure to report for 
the examination in order that he may make 
an informed decision regarding his 
participation in said examination.  See 
38 C.F.R. § 3.655 (2001).

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for left and right 
shoulder disabilities on a de novo basis.  
If either benefit sought on appeal 
remains denied, the veteran and his 
representative should be provided with a 
supplemental statement of the case, and 
they should be afforded the appropriate 
period of time to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  No 
action is required by the veteran until he receives further 
notice.  The purpose of this REMAND is to obtain additional 
development, and the Board intimates no opinion as to the 
ultimate outcome of this appeal.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals



 


